\DOO\]O\Ul-|>U)l\)l»-\

NNN NNNNNr-i>-\»-¢>~»-\»-\»-\H>-\»-\
OQ\IQ\U-I>L»Nl-\O\DOO\]O\Lh-PWN)-\O

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 1 of 42

Michael Srnith (SBN 259267)
Heidi M. Cheng (SBN 289419)
Law Offices of Langley and Chang
4158 Fourteenth Street

Riverside, CA 92501

Telephone: (951) 383-3388

Fax: (877) 483-4434
Heidi@spclawoffice.com

Attorney for Petitioning Creditor(s)
UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re Case No. BK-S-18-15705-btb

Howard Misle, Chapter 7 (Involuntary)

Alleged Debtor.

PETITIONING CREDITORS’ OPPOSITION
TO DEBTOR’S MOTION FOR STAY OF
PROCEEDINGS PENDING APPEAL
Hearing Date: March 12, 2019
Hearing Time: 1:30 p.m.

 

 

 

CASS, INC., NICO ALLOYS, INC., CHAL SUPRIZIO, DENYSE MACMILLAN, and
LARRY LEVINE (“Petitioning Creditors”), hereby submit this Opposition to Debtor’s Motion
for Stay of Proceedings Pending Appeal (“Motion for Stay”) filed by Howard Misle (“Alleged
Debtor”). ”[his opposition is based on the pleadings and records on file in this matter.

I. FACTS
PROCEDURAL FACTS
1. On September 24, 2018, Petition Creditors filed this instant Involuntary Chapter 7 [ECF

1] against Debtor on the grounds that Debtor is not paying his debts as they come due.

2. On November 2, 2018, the Involuntary Petition and Amended Sumrnons [ECF 30] were
served on Debtor.
3. On November 14 2018, Alledged Debtor filed and served a Motion for Dismissal of

Involuntary Case [ECF 31], which is attached hereto as Exhibit “l .”

 

\ooo\lo\u\.t>oor\>»_a

NN I\JNN N>-\r-\)-\H)-l»-\H)-\H)-\
`lo\dthEC©OQ\IONM-th»-\O

28

 

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 2 of 42

4.

10.

11.

12.

On December 3, 2018, Petitioning Creditors filed and served an Opposition to the Motion
for Dismissal [ECF 37].

On December 3, 2018, Rubin Jurman filed a Joinder in the Opposition [ECF 41].

On December 10, 2018, Debtor filed and served a Reply Brief in Support of Motion for
Dismissal [ECF 52].

On December 17, 2018, the Bankruptcy Court heard oral argument and on January 2,
2019 issued a written ruling denying the Motion for Dismissal [ECF 57], which is
attached hereto as Exhibit “2.”

On January 14, 2019 Debtor filed this instant Motion for Leave to Appeal Order Denying
Motion for Dismissal of Involuntary Petition [ECF 60].

On January 15, 2019 Debtor an answer to the Involuntary Petition [ECF 63], which is
attached hereto as Exhibit “3.”

FACTS RELATED TO MERITS OF OPPOSITION

Alleged Debtor asserts that his taxable income, which is derived from the management of
a medical marijuana grow facility.
Alleged Debtor asserts that he has a 25% beneficial interest in a company which operates
a medical marijuana grow facility.
Alleged Debtor asserts that he has a 50% beneficial interest in Cornerstone Nevada, LLC,

which does not have any ties to marijuana related assets.

 

\DOO\)O\UI-D~L)JNt-\

NNN NNNNN)-\b-\»-\)-\>-\)-a»drd)-\H
OO\IG\E\/\)-LL»JNl-*O\QOO\)O\UI-|>UJNl-\C

 

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 3 of 42

II. ISSUE
There are four issues before the Court. The first is whether Alleged Debtor has made a
strong showing that his appeal is likely succeed on the merits. The second is whether Alleged
Debtor has demonstrated that he will be irreparably injured absent a stay. The third is whether
Debtor has demonstrated that issuance of a stay will not substantially injure the Petitioning
Creditors. The fourth is whether Debtor has demonstrated that a stay would benefit the public

interest.

III. ARGUMENT
ALLEGED DEBTOR HAS FILED TO DEMONSTRATE THAT HE HAS MET THE
MINIMUM THRESHOLD AS TO ALL FACTORS.

No matter how overwhelming the findings on one of the four factors, this court must find that
Alleged Debtor has satisfied, more than minimally, all of the factors. Nken v. Holder, 556 U.S.
418, 433-434, 129 S.Ct. 1749, 173 L. Ed. 2nd 550 (2009). To be entitled to a stay pending
appeal, Alleged Debtor must make a “minimum permissible showing” with respect to each of the
four factors. Leiva-Perez v. Holder, 640 F.3d 962, 965 (9th Cir. 2011). Provided Alleged Debtor
as to each factor, the Court may “balance the various stay factors once they are established.” Id.
at 965 .

Petitioning Creditors take the position that Alleged Debtor has failed to sufficiently establish
all four factors. Specifically, Alleged Debtor has failed to satisfactorily prove the District Court
will entertain the appeal of an interlocutory order and that his marijuana assets would become
property of the bankruptcy estate, thus leading probable irreparable harm through loss of his
medical marijuana license. Lastly, Alleged Debtor has failed to show Petitioning Creditors would

not be hanned by a stay or that a stay Would serve a credible public interest.

 

\DOO\]G\UI-l>b»)[\)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

26
27
28

 

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 4 of 42

A) ALLEGED DEBTOR HAS NOT ESTABLISHED THAT HIS APPEAL IS
LIKELY T() SUCCEED ON ITS MERITS.

The order denying Alleged Debtor’s motion for dismissal is an interlocutory order.
Therefore, it is unlikely the District Court will find the appeal within its jurisdiction.
Furthermore, should the District Court entertain the appeal it will not find a controlling question
of law as to which there is substantial ground for difference

1) DUE TO ITS INTERLOCUTORY NATURE, IT IS UNLIKELY THAT THE
DISTRICT COURT WILL FIND THE ORDER DENYING DEBTOR’S
MOTION FOR DISMISSAL WAS PROPERLY APPEALED.

28 U.S.C. §158(a)(1) reads in pertinent part:

“The district courts of the United States shall have jurisdiction to hear appeals (1) from final
judgments, orders, and decrees...”

An interlocutory order is one which does not finally determine a cause of action, but
instead decides only an intervening matter. In re Kashanz‘, 190 Bankr. 875 , 882 (9th Cir. BAP
1995). To become final, the order must end the litigation or dispose of a complete claim for
relief, leaving nothing for the court to do but execute the judgment. Id. "The denial of a motion
to dismiss is an interlocutory order." Leisure Dev. Inc. v. Burke (In re Burke), 95 B.R. 716, 717
(9th Cir. BAP 1989) (citing John E. Bums Drilling Co. v. Central Bank of Denver, 739 F.2d
1489 (10th Cir. 1984)). Interlocutory orders are generally not appealable as of right. In re

Ber¢ain, 215 B.R. 438, 441 (9th cir. B.A.P. 1997).

The right to appeal a denial of a motion to dismiss a voluntary chapter 7 case under
§707(b) in is not analogous to the situation at hand. Candidly, it can be argued that a denial of a
motion to dismiss under 707(b) can be construed as final ruling. The majority of circuits that
have addressed the issue have concluded that orders on motions to dismiss for abuse [§707(b)] of
Chapter 7 are appealable. See Morse v. Rudler (In re Rudler), 576 F.3d 37, 43 (1st Cir.

4

 

\COO`)O\UI-l>b)[\))-\

NNN NNNNN)-\Hv-l»-\»-\HH)-\)-\»-\
OO\IO\U-l>u-\Nt-\O\£>OO\]O\U\-D~UNHO

 

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 5 of 42

2009) (collecting cases); but see Barben v. Donovan (In re Donovan ), 532 F.3d 1134, 1137
(11th Cir. 2008) (holding that an order denying a motion to dismiss a Chapter 7 case under an
earlier version of § 707(b) was not appealable). These circuits recognize that the current version
of § 707(b), part of the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005,
"manifest[s] a congressional policy to police all Chapter 7 cases for abuse at the outset of a
Chapter 7 proceeding" as well as "pragrnatic considerations that indicate that the denial of a §
707(b) motion to dismiss is different from the denial of other motions to dismiss." McDow v.
Dudley, 662 F.3d 284, 288 (4th Cir. 2011). Section 707(b) creates a statutory gateway based on
whether the case is abusive, and an order denying that motion to dismiss as abusive, in effect,
finally and conclusively resolves the issue. “If the denial of a § 707(b) motion to dismiss cannot
be appealed immediately . . . , the Chapter 7 proceedings would have to be completed before it
could be determined whether the proceedings Were abusive in the first place.” McDow, 662 F.3d

at 289-90.

Unlike a voluntary bankruptcy filing, when an involuntary bankruptcy petition is filed, a
debtor is not immediately placed into bankruptcy and the debtor may continue to use, acquire, or
dispose of his property as if an involuntary bankruptcy case had not been filed. Instead, an
involuntary bankruptcy petition functions more like a complaint asking the court to declare that
the debtor should be put into bankruptcy. Like a complaint, the involuntary petition must be
served together with a summons. The bankruptcy petition must indicate which of two
circumstances justifies the involuntary bankruptcy: (1) the debtor isn’t paying debts as they come
due, or (2) within the last 120 days, a custodian, receiver, or agent took control of the debtor’s
property to enforce a lien. Once filed, the debtor can respond to the petition. If the debtor fails to
do so, the court will allow the matter to move forward, and the debtor will have to participate in
the bankruptcy. If the debtor responds, the court will set a hearing and decide whether the

bankruptcy should go forward. If the bankruptcy court ultimately rules in favor of the

 

\OOO\IO\Ul-ldb)[\)|d

N N Nl\) NN»-\)-\)-\)-\)-\)-\l»-\)-\)-\)-\

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 6 of 42

petitioning creditors, an order for relief is entered and the debtor is officially placed into
bankruptcy and is subject to the bankruptcy code’s provisions and supervision by the bankruptcy

COlll't.

Here, Alleged Debtor finds himself in an involuntary Chapter 7. Furthermore, he has
been served with the petition that alleges he is generally not paying his debts as they come due
and that said debts are free from bona fide dispute. Alleged Debtor filed a motion to dismiss his
case for cause, under §707(a) of the bankruptcy code. As “cause” Alleged Debtor citied the U.S.
Trustee’s policy of prohibiting marijuana businesses and the proceeds of marijuana businesses
from being administered in bankruptcy cases. To support his argument Alleged Debtor cited five
bankruptcy cases, with varying degrees of applicability. In the denial of Alleged Debtor’s
motion to dismiss, this Court opined that the U.S. Trustee’s position was not statutory authority
or otherwise binding on the Court. Furthermore, this Court found that in none of the Courts in

the cases cited by Debtor, required mandatory dismissal of all cases involving marijuana assets.

The order denying Alleged Debtor’s motion to dismiss did not finally determine a cause
of action, but instead decided only an intervening matter, specifically, whether there was cause to
deny Debtor’s case under §707(a). The Court still has to determine whether Alleged Debtor
belongs in the bankruptcy by determining amongst other things, whether Alleged Debtor has not
been paying his debts as they come due and whether those debts are free from bona fide dispute.
Only the determination of those threshold questions will end the litigation or dispose of a
complete claim for relief, leaving nothing for the court to do but execute the judgment. Because
the order denying Debtor’s motion to dismiss is an interlocutory order, “there is no direct right of

appeal.” In re Bertain 215 B.R. at 441.

 

The order den in Debtor’s motion to dismiss is an interlocutory order and not a final
y g

judgment, order of decree. Therefore, it is doubtful the District Court will find the order denying

 

 

 

\ooo\lo\u\.l>o)r\>»-»

l\.> NNNNNNN)-*+-\r-\>-\HH)-l>-\HH
OO[:)IO\Lh-t>wNHO\COO\]O\Lh-thr-\O

 

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 7 of 42

Alleged Debtor’s motion was properly appealed, which goes against a finding that Alledged

Debtor will be successful on appeal.

2) THERE IS NO CONTROLLING QUESTION OF LAW AS TO WHICH
THERE IS SUBSTANTIAL GROUND FOR DIFFERENCE OF OPINION

Alleged Debtor asserts that there is a dearth of applicable precedent support that Alleged
Debtor can, at a minimum, show he has a substantial case for relief on the merits. Firstly,
Alleged Debtor asserts that this Court erred in failing to consider the United States Trustee’s
directives to chapter 7 trustees concerning marijuana related businesses as binding on the Court.
Secondly, Alleged Debtor asserts that this Court erred in allowing this case to go forward
because of the existence of non-marijuana related assets.

Alleged Debtor’s main argument to dismiss this case, proposed in Alleged Debtor’s
Motion for Dismissal, was that “[p]ursuant to the rules of enunciated by the Office for U.S.
Trustees, Chapter 7 Trustees may not administer marijuana business or assets derived from
marijuana businesses and such cases should be dismissed.” (See Exhibit “l” page 2 lines 8-10)
Alleged Debtor took the position that it was absolutely mandated that any case involving
marijuana be dismissed, though Alleged Debtor failed to provide evidence of any controlling
rule, statute or order in support of his position. Alleged Debtor now proposes three questions for
the Court to consider: (1) Is the United States Trustee’s policy against administering State
licensed marijuana assets grounds for dismissal of an involuntary bankruptcy case? (2) Should an
involuntary bankruptcy case be dismissed if the alleged debtor’s sole source of income is from a
Nevada-licensed marijuana business? (3) Should an involuntary bankruptcy case be dismissed if
the alleged debtor owns a substantial Nevada-licensed marijuana assets as wells as assets
unrelated to the marijuana business?

Pursuant to 28 U.S.C. § 158(a), Debtor can only appeal the order dismissing his Motion

for Dismissal with leave of this Court. See 28 U.S.C. § 158(a)(3). Neither the Bankruptcy Code
. , 7 _

 

\ooo\)o\u\.t>~o)zo»-\

NNNN >-\r-\)-\»-\)-\v-\>-\»-¢)-l)-i
ONQBgU-l=~wm»-\B\ooo\lo\w-l>wt\>)-\O

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 8 of 42

nor the Bankruptcy Rules provide a standard for district courts to apply in determining whether
to review an appeal from an interlocutory bankruptcy order. The Bankruptcy Appeal Panel for
the Ninth Circuit, however, has analogized the discretion allotted per 28 U.S.C. § 158(a)(3) to
the discretion established by 28 U.S.C. § 1292(b). See In re Belli, 268 B.R. 851, 858 (9th Cir.

B.A.P. 2001).

Per 28 U.S.C. 1292(b) Review of an interlocutory order is appropriate:

“When a district judge, in making in a civil action an order not otherwise appealable under
this section, shall be of the opinion that such order involves a controlling question of law as
to which there is substantial ground for difference of opinion and that an immediate appeal

from the order may materially advance the ultimate termination of the litigation . . .”

In considering whether to grant leave to appeal, courts generally "loo[k] to the standards set
forth in 28 U.S.C. § 1292(b), which concerns the taking of interlocutory appeals from the district
court to the court of appeals." In re Roderick Timber Co., 185 B.R. 601, 604 (B.A.P. 9th Cir.
1_99ll; see also In re Belli, 268 B.R. 851, 858 (B.A.P. 9th Cir. 2001). The relevant question
under Section 1292(b) is "whether the order on appeal involves a controlling question of law as
to which there is a substantial ground for difference of opinion and whether an immediate appeal

may materially advance the ultimate termination of the litigation." Roderick 185 B.R. at 604.

 

Debtor has not met his burden to prove that the order denying Debtor’s Motion to Dismiss
involved a controlling question of law as to which there is a substantial ground for difference of
opinion.

a) Is the United States Trustee’s policy against administering State licensed marijuana

assets grounds for dismissal of an involuntary bankruptcy case?

Alleged Debtor’s counsel has already conceded at the hearing that the U.S. Trustee’s position
is not statutory authority or otherwise binding on the court. There is no substantial ground for a

difference of opinion unless Alleged Debtor is arguing that the U.S. Trustee’s office has the
8

 

 

 

\COO\IO\U'l-¢>~L)~)l\)v-\

NNNNN NN)-\»-\Hv-\»-\»-\H»-a»_\\_\
OO\IO\Lh-|>~SB)-*O©OO\IO\U\-l>wl\)v-\Q

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 9 of 42

authority to create or interpret rules, statutes and laws with binding effect. Furthermore, a
representative for the U.S. Trustee’s office was present at the hearing of the Motion for
Dismissal and made no representation that the U.S. Trustee’s office as seeking dismissal of the
case or that it was their position was to seek dismissal of any bankruptcy case that involved
marijuana assets.

Therefore, this Court made no error of law when it denied Alleged Debtor’s motion on the
basis that the U.S. Trustee’s purported policy on marijuana related cases was not controlling It
is not likely the District Court will come to differing conclusion.

b) Should an involuntary bankruptcy case be dismissed if the alleged debtor’s sole

source of income is from a Nevada-licensed marijuana business?

The Court is reminded that this is a case under chapter 7 and not a case under chapter 11 or
13. There is no plan that proposes funding through the proceeds of a marijuana business.
Petitioning Creditors only seek the administration of non-marijuana related assets. Furthennore,
Debtor already acknowledges that he has an interest in Cornerstone Nevada, LI_)C, which itself
holds various real estate interests.

Furthermore, there is no rule in Federal Rules of Bankruptcy Procedures or I_ocal Bankruptcy
Rules; statute in the Bankruptcy Code; or case law, controlling or not, that requires that a
bankruptcy case be dismissed if the debtor’s sole source of income is derived from a marijuana
business. Debtor heavily relied on documents from the U.S. Trustee’s office purported to
evidence the Trustee’s policy on marijuana related cases, which this Court found were not
controlling Debtor has failed to show that this Court’s order involved a controlling question of
law. See In re Novatel Wireless Secs. Litig., 2013 U.S. Dist. LEXIS 164725, 2013 WL 6055270
(S.D. Cal. Nov. 19, 2013) (Observing that "a number of other courts have stated the term
[question of law] means a 'pure question of law' rather than a mixed question of law and fact or

the application of law to a particular set of facts.").
9

 

 

 

\GOO`JO\Ul-|>U)N

10
1 1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 10 of 42

Moreover, the cases cited by Alleged Debtor in his Motion to Dismiss do not support his
proposition. In In re Rent~Rite Super Kegs W. Ltd, 484 B.R. 799, 809 (Bankr. D. Colo. 2012), a
chapter 11 case, the court ruled it would dismiss or covert the case to chapter 7, depending on
what was in the best interest of the creditors. In In re Arms Ventures, LLC, 564 B.R. (Bankr.
S.D. Fla. 2017), a Chapter 11 case, the court denied confirmation, but gave the debtor an
opportunity to propose a plan funded with non-marijuana income. In In re Jerry L. .Iohnson, 532
B.R. 53 (Bankr. W.D. Mich. 2015), a Chapter 13 case, the debtor’s case was no dismissed, but he
was enjoined from conducting his marijuana business. The Courts in those cases did not find
that a dismissal was automatically required.

As there is no rule, statute or order requiring this Court to dismiss any case involving
marijuana assets, this Court cannot be found to have committed an error of law in refusing to do
so. Furthermore, there is no substantial ground for a difference of opinion as Alleged Debtor has
failed to provide any case law where a Court ruled that all cases involving a marijuana asset must
be dismissed. Alleged Debtor is merely interpreting the U.S. Trustee’s purported policy position
as law and inappropriately applying that “law” to a particular set of facts. Furthermore, any
answer to this question would be an impermissible advisory opinion, as the Court pointed out in
its order denying the Motion for Dismissal, because Alleged Debtor is not in a Chapter 11 case
where he is proposing to fund his plan through the proceeds from the marijuana business. (See
Exhibit “2”, Page 6 Lines 7-11). It is not likely the District Court will come to differing

conclusion.

10

 

 

 

\COO\IO\U'l-PLJJNH

NNN{)>‘NNNNN»-\»-\>-\)-\i-\H»-\)-\)-\>-\
Oo~`lo\ -t>wNHO\OOo\lG\U\-|>L»NHQ

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 11 of 42

c) Should an involuntary bankruptcy case be dismissed if the alleged debtor owns a
substantial Nevada-licensed marijuana assets as wells as assets unrelated to the

marijuana business?

There is no rule in Federal Rules of Bankruptcy Procedures or Local Bankruptcy Rules;
statute in the Bankruptcy Code; or case law, controlling or not, that requires that a bankruptcy
case be dismissed if the debtor owns marijuana assets and assets unrelated to the marijuana
business. As abovementioned, Alleged Debtor heavily relied on documents from the U.S.
Trustee’s office purported to evidence the Trustee’s policy on marijuana related cases, which this
Court found were not controlling.

Furtherrnore, the cases cited by Alleged Debtor in his Motion to Dismiss do not support his
proposition. ln In re Medpoint Mgt. LLC, 528 B.R. 178 (Bankr. D. Ariz. 2015) and In re Arena,
535 B.R. 845 (10th Cir. BAP 2015), both chapter 7 cases, the debtors’ cases Were dismissed
because the Court opined it would be impossible for the chapter 7 Trustee’s to liquidate the
assets. In those cases, however, the only assets that could be liquidated were marijuana related
assets. Moreover, neither of the abovementioned Courts ruled that any case involving marijuana
assets had to be dismissed outright.

Here, this Court opined in its Order denying Debtor’s Motion to Dismiss that what
differentiates this instant case from that ofArenas and Medpoint Mgmt. LLC is that Debtor has
conceded that has a 50% interest in a non-marijuana entity that holds substantial assets. (See
Exhibit “2”, Page 5 Lines 8-12) Therefore the Court’s decision, as it relates to whether a case
should be dismissed because a debtor controls marijuana assets, did not turn on an issue of law,
but instead on a factual finding that Debtor had other substantial assets that were non-marijuana
related.

An appeal for the purposes of reviewing factual determinations is not within the purview

of 28 U.S.C. § 1292(b). In re Moore, NO. 11-cv-00379-DAE-BMK, 2011 U.S. Dist. LEXIS
11

 

 

\DOO`~]U`\LJl-l>()~)[\)l-a

NN!\JNNNN >-lr-\r-\)-\)-\)dv-\>-\»-\H

 

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 12 of 42

132772, 2011 WL 5593185, at *3 (D. Haw. Nov. 17, 2011), See United States v. Adam Bros.
Farming, Inc., 369 F. Supp. 2d 1180, 1182 (N.D. Cal. 2004) (finding as a threshold matter that
per § 1292(b) an appellant's challenge was a question of law rather than one of fact); Tesco Corp
v. Weatherford Intem., Inc., 722 F. Supp. 2d 755, 767 (S.D. Tex. 2010) ("[F]indings of fact . . .
are inappropriate matters for interlocutory appeal."); In re Frank Santora Equip. Corp, 213 B.R.
420, 426 (E.D.N.Y. 1997) ("[A] determination of fact [is] inappropriate for

interlocutory review.").

Again, as there is no rule, statute or order requiring this Court to dismiss any case involving
marijuana assets, this Court cannot be found to have committed an error of law in refusing to do
so. Furthennore, there is no substantial ground for a difference of opinion as Debtor has failed to
provide any case law where a Court ruled that all cases involving a marijuana asset must be
dismissed Lastly, this Court’s decision was arguably made on the factual determination that
Alleged Debtor had other non-marijuana assets that could be liquated and findings of fact are
inappropriate matters for interlocutory appeal. It is not likely the District Court will come to
differing conclusion.

In summation, Alleged Debtor’s first question does not contain a substantial ground for
difference of opinion. It would be absurd to believe policy decisions by the U.S. Trustee, as
persuasive as they might be, would dictate law. Secondly, to find a controlling question of law
in Alleged Debtor’s second question, one must inappropriater construe the U.S. Trustee’s policy
as law and apply that faux law to a particular set of facts, which themselves are questionable.
Alleged Debtor’s third question is invalid basis for an appeal, because it questions a finding of
fact, which is not an appropriate matter for interlocutory appeal. Lastly, it is unlikely that the
District Court will even find the appeal of an interlocutory order was properly brought before it.
As the District Court is unlikely to even find the appeal reviewable, Alleged Debtor has failed to

meet the minimum threshold as to the first factor.

12

 

\OOO\IG'\LIl-IZ~U~)Nt-l

N Nl\)l\> N+-\r-\)~»-\)-\Hi-a)-\)~>-i
Oo§lgtn-AUWEO\OOO\IG\MLMNHC

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 13 of 42

B) ALLEGED DEBTOR HAS FAILED TO DEMONSTRATE THAT HE WILL BE
IRREPARABLY INJURED ABSENT A STAY.

Alleged Debtor argues that that he will be irreparably harmed if this case goes forward for
two reasons. Firstly, the invasive nature of an involuntary bankruptcy case and secondly,
because the inclusion of his interest in his marijuana based business in the bankruptcy estate
would endanger his license and thus his livelihood. Neither of these arguments have merit.

1) THE POSSIBLE INVASIVE NATURE OF AN INVOLUNTARY BANKRUPTCY

FILING IS IRRELEVANT.

Whether an involuntary bankruptcy filing has serious consequences, such as public
embarrassment or loss of credit standing is irrelevant in a case such as the one at hand. Debtor
admits that Petitioning Creditors have not been paid. Debtor further admits to having non-
bankruptcy related assets, specifically his 50% interest in Cornerstone Nevada, LLC, The
perceived invasive nature of an involuntary bankruptcy is not relevant to the existence of
irreparable hann.

2) ALLEGED DEBTOR’S INTEREST IN HIS MARIJUANA BUSINESS AND ANY

PROCEEDS DERIVING FROM MARIJUANA RELATED ACTIVITIES ARE
NOT PROPERTY OF THE BANKRUPTCY ESTATE AND AS SUCH THE
FRUITS OF HIS FEDERALLY ILLEGAL ACTIVITIES REMAIN OUTSIDE
THE BANKRUPTCY ESTATE.

As noted by this Court, under 21 U.S.C. §853(c), title to property subject to criminal
forfeiture vests in the United States upon the commission of the act giving rise to forfeiture.
Furthermore, under 11 U.S.C. §362(b)(1) the filing of an involuntary case does not stay the
commencement or continuation of a criminal action or proceeding against Alleged Debtor.

It is Petitioning Creditor’s position that Alleged Debtor’s marijuana related assets are not

property of the bankruptcy estate, because the commission of the act giving rise to federal

13

 

 

 

\OOQ\IO'\Ul-l>b-)N»-\

NNN NNNNNb-\)-\)-\)d)-‘)-‘»-\r-\)-l)-\
OO\IG\QAva-\O\DOO\IO\LA-l>b>N)-\O

 

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 14 of 42

forfeiture vested prior to the filing of this case, As the marijuana assets would not be part of the
bankruptcy estate, Alleged Debtor fears of losing his license are unfounded.

The 9th Circuit has held that a movant has a higher burden regarding the factor of irreparable
injury. Leiva-Perez v. Holder, 640d at 968. Alleged Debtor has the duty to show that irreparable
harm is probable. Id. at 965 Here, it is unlikely that a chapter 7 trustee would argue that the
marijuana assets were property of the bankruptcy estate and even less likely that a trustee would
attempt to administer said assets in any fashion. In fact Alleged Debtor himself, in his Motion
for Stay, asserts that his marijuana assets are not likely to be administered. Therefore, Alleged

Debtor has failed to meet the minimum threshold as to the second factor.

C) ISSUANCE OF A STAY WOULD SUBSTANTIALLY INJURE THE
PETITIONING CREDITORS.

Alleged Debtor, though acknowledging that Petitioning Creditors have not been paid, asserts
that the Petitioning Creditors would not be substantially injured because there would be nothing
that could be administered and liquidated for the benefit of his Creditors. Alleged Debtor,
however, admits to the existence of his 50% percent interest in Cornerstone Nevada, LLC, which
itself owns substantial assets,

Alleged Debtor’s 50% interest in Cornerstone Nevada, LLC is the pertinent fact. The fact
that he has been removed from his managerial role is irrelevant. Whether an appointed trustee is
able to manage or liquidate the assets of Cornerstone is irrelevant. What is relevant is that the
trustee could sell Alleged Debtor’s interest in Cornerstone. It is Petitioning Creditor’s position
that the trustee would likely find a buyer. As to the Quintessa Circle property, it is the
Petitioning Creditor’s position that a trustee would be very interested in reviewing the transfers

involved in that properties purchase.

14

 

\OOO\\O\Ut-I>WNt-l

NNNNNNNNN)-\H)-\HH»-\H)-\\-\»-\
OO\IG\U\-l>wt\.))-\O\OOO\IO\Lh-PMN)-\O

 

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 15 of 42

A stay would delay the satisfaction of the debt owed to Petitioning Creditors. There are
assets that could be administered for the benefit of the estate, Furthermore, as abovementioned,
Alleged Debtor’s marijuana assets would not be part of the bankruptcy estate, so Alleged
Debtor’s co-owners and employees would not face any negative repercussions from this
involuntary filing. Therefore, Alleged Debtor has failed to meet the minimum threshold as to the
third factor.

D) THE STAY WOULD BE CONTRARY TO PUBLIC POLICY.

“There is great public interest in the efficient administration of the bankruptcy system.” In re
Smith 397 B.R. 134, 148 (Bankr. D. Nev. 2008). Alleged Debtor acknowledges that he has not
paid Petitioning Creditors. Alleged Debtor has acknowledged that he has non-marijuana related
assets subject to administration As such, a stay of the order denying dismissal would only
impair the efficient administration of bankruptcy estate,

Alleged Debtor seeks to argue that the public benefits from his operation of his marijuana
business and presumably argues that the public would be harmed by the cessation of its
activities. This argument is both irrelevant and wrong. Firstly, as abovementioned, Alleged
Debtor’s marijuana related activities would not become property of the bankruptcy estate,
Secondly, arguing to a federal court that the continued running of a business that is in clear

violation of federal law would somehow be in the public’s interest is absurd.

IV. CONCLUSION
The order denying Alleged Debtor’s motion to dismiss is an interlocutory order and not a
final judgment, order of decree. Therefore, it is likely the District Court will find that Alleged
Debtor cannot appeal the interlocutory order per 28 U.S.C. §158(a)(1). Should Alleged
Debtor’s appeal be entertained pursuant to §158(a)(3), the District Court is likely to deny it as he

has failed to show there is a controlling question of law subject to difference in opinion. Debtor

15

 

\OOO\IQ'\UI-l>~b)\\)b-\

NNNUNNNNN)-\t-\)-\l-\i-\i-\)-l»-\)-l»-\
OO\]O\ -|>L)JNHO\COO`]G\U\-ldb)l\)t-l@

 

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 16 of 42

is merely applying the U.S. Trustee’s policy, as law, to various sets of facts, which is not an
appropriate matter for interlocutory appeal and thus Alleged Debtor’s appeal will not succeed on
the merits. Furthermore, Debtor has failed to prove even the possibility of irreparable harm,
because Debtor’s marijuana assets will not be property of the bankruptcy estate and Alleged
Debtor himself asserted that the trustee would be unable to administer them. Moreover, Alleged
Debtor has admitted to the existence of non-marijuana assets, which could be administered by a
trustee for the benefit of the Petitioning Creditors. Should a stay be granted, Petitioning
Creditors would be unduly denied timely satisfaction of their legitimate debt. Lastly, a stay
would provide no benefit to public interest, but instead would run afoul of the efficient
administration of the bankruptcy system. Therefore, Petitioning Creditors respectfully request

that this Court deny Alleged Debtor’s Motion for Stay.

Respectfully submitted,

Dated: February 26, 2019 THE LAW OFFICES OF LANGLEY AND CHANG

By: /s/ Michan Smith
MICHAEL SMITH
Attorney for Petitioning Creditors

16

 

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 17 of 42

EXH|B|T ”1"'

Las Vegas, chndn 89146-5308
Tcl: (702) 284599 ' FIx: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM
2850 South jones Bou!evard, Suue 1

\o°O\IQ\UI-I>UN»-

N NNNNNN»-¢-l-\»-o-¢»-¢»-a»-a»_-r-

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 18 of 42
Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 1 of 15

Lenard E. Schwartzer, Esq., NV Bar No. 399
Schwartzer & McPherson Law Firm

2850 South Jones Blvd., Suite l

Las Vegas NV 89146-5308

Telephone: (702) 228-7590

Facsimile: (702) 892-0122

E-Mail: bkfilings@s-mlaw.com
Attorneys jbr Howard Misle

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re: Case No. BK-S-18-15705-1eb
HOWARD MISLE, Chapter ll (Involuntary)
Alleged Debtor_ MOTION FOR DISMISSAL OF
INVOLUNTARY CASE

Hearing Date: December 17, 2018
Hearing Tirne: l:30 p.m.

 

 

Howard Misle (the “Alleged Debtor”), by and through his counsel, Schwartzer &
McPherson Law Firm, requests entry of an order for dismissal of this involuntary Chapter 7 case
on the grounds that the Alleged Debtor’s current income comes from management of a marijuana
business and such assets cannot be administered by a Chapter 7 Panel Trustee or the Bankruptcy
Court .

I. JURISDICTION
The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This is

a core proceeding pursuant to 28 U.S.C. §157(b). Venue is proper before this Court pursuant to 28
U.S.C. §§ 1408 and 1409.

II. CASE BACKGROUND
l. On September 24, 2018, 5 alleged creditors of the Alleged Debtor, filed an
involuntary petition under Chapter 7 the Bankruptcy Code against the Alleged Debtor in Las
Vegas, Nevada, thereby commencing bankruptcy case number 18-15705-leb. On October 18,

2018, an Amended Summons was issued.

2. As of the date of this Motion, the Petition and Summons have not been served on

Page l of 5

 

Las chas, Nevada 89146-5308
Tcl: (702) HS-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM
2850 South jones Boulevan:l, Suue 1

WOO`JO\Lh-BL»JM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 19 of 42
Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 2 of 15

the Alleged Debtor.

l 3. The Alleged Debtor is employed by the manager of a Nevada licensed marijuana

 

production facility located in Pahrump, Nevada, Since the beginning of this year, his only source
of income has come from such management services to a marijuana business

4. The Alleged Debtor is the manager of several entities which are engaged in the
Nevada licensed marijuana business. In addition, the Alleged Debtor is the manager of entities
which are engaged in other businesses

5. Pursuant to the rules enunciated by the Office for U.S. Trustees, Chapter 7 Trustees
may not administer marijuana business or assets derived from marijuana businesses and such cases
should be dismissed,

III. MEMORANDUM OF LAW

Bankruptcy Code §707(a) provides “The court may dismiss a case under this chapter only

after notice and a hearing and only for cause. . .”

1. Dismissal for “cause” under § 707(a)

A bankruptcy court may dismiss a chapter 7 case if the movant establishes
“cause,” which includes such conduct as (1) unreasonable delay in prosecuting the
case, (2) failure to pay statutory fees and charges, or (3) failure to file financial
disclosures § 707(a)(1)-(3). Section 707(a) does not define “cause,” but the Ninth
Circuit has recognized that “cause” for dismissal is not limited to the three
examples in the statute. Neary v. Padz'lla (In re Padilla), 222 F.3d 1184, 1191 (9th
Cir.2000).

In re Franco, 2016 WL 3227154, at *3 (B.A.P. 9th Cir. June 2, 2016).

Dismissal of Marijuana Related Bankruptcy Case
The Office for United States Trustees (“UST") prohibits marijuana businesses and the
proceeds from marijuana businesses from being administered in bankruptcy cases.

It is the policy of the United States Trustee Program that United States Trustees
shall move to dismiss or object in all cases involving marijuana assets on grounds
that such assets may not be administered under the Bankruptcy Code even if
trustees or other parties object on the same or different grounds

See letter dated from Clifford White, Director, dated April 26, 2017, a copy of which is

attached as Exhibit “A”. This position was reiterated in December by the UST in a memo

Page 2 of S

 

 

Las Vegas, Nevada 89146-5308

2850 South jones Boulevard, Suitc 1
Tel: (702) 228-1590 ~ P¢\x: (102)892-0122

SCHWARTZER & MCPHERSON LAW FlRM

\D°¢~JO\LAAL»JN¢-»

NNNNNNNNNu-lr-‘\-¢»-lr-¢»-‘o_c-l»_a¢_¢
OQ\IC\!Jl-S>UN'-‘O\O¢¢`IG\LA-PWNF-*O

 

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 20 of 42
Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 3 of 15

entitled “Why Marijuana Assets May Not Be Administered in Bankruptcy”, a copy of

which is attached as Exhibit “B”. The memo states:

The USTP’s response to marijuana~related bankruptcy filings is guided by
two straightforward and uncontroversial principles. First, the bankruptcy system
may not be used as an instrument in the ongoing commission of a crime and
reorganization plans that permit or require continued illegal activity may not be
confirmed Second, bankruptcy trustees and other estate fiduciaries should not be
required to administer assets if doing so would cause them to violate federal
criminal law.

The USTP’s policy of seeking dismissal of marijuana bankruptcy cases that
cannot lawfully be administered is not a new one, but rather it is a policy that has
been applied consistently over two presidential administrations and under three
Attomeys General. Nor are these concerns unique to marijuana These same
principles would also guide the USTP’s response in a case involving any other type
of ongoing criminal conduct or administration of illegal property.

Courts dismiss bankruptcy cases to the extent estate assets are used for or generated by the
operation of a federally prohibited marijuana business. Arenas v. U.S. Tr. (ln re Arenas), 535 B.R.
845, 852 (10th Cir. BAP 2015); In re Medpoint Mgmt., LLC, 528 B.R. 178, 184-85 (Bankr. D.
Ariz. 2015), yacated in part, Medpoint Mgmt., LLC v. Jensen (In re Medpoint Mgmt., LLC), BAP
No. AZ-15-1130-KuJaJu, 2016 WL 3251581 (9th Cir. BAP Jun. 3, 2016); In re Johnson, 532
B.R. 53, 56-57 (Bankr. W.D. Mich. 2015); fn re Rem-Rite Super Kegs W., Ltd., 484 B.R. 799,
810 (Bankr. D. Colo. 2012).

A recent analysis of these cases was made by the Bankruptcy Court in Florida as follows:

In In re Rent-Rite Super Kegs W. Ltd., 484 B.R. 799, 809 (Bankr. D. Colo.
2012), the court ruled it would dismiss or convert the debtor's chapter l l case
because the debtor derived 25% of its revenues from leasing space to a tenant who
was engaged in growing marijuana in a business legal under state law, but which
business did not have DEA approval. The court noted that even if there were no
good faith requirement in section 1129, the court could not confirm a plan that
relied on income derived from a criminal activity.

In In re Jerry L. Johnson, 532 B.R. 53 (Bankr. W.D. Mich. 2015) the U.S.
Trustee filed a motion to dismiss the chapter 13 case of a debtor whose income was
derived partially from the cultivation and sale of marijuana to three patients to
whom he also provided caregiver services. The debtor, who was licensed to grow
and sell marijuana under state law grew the marijuana in his home. The debtor also
had social security income which income he testified was the source of his chapter
13 payments to the chapter 13 trustee. The court held that, notwithstanding that the

Page 3 cf 5

 

Las V©g=l£s Nevada 89146-5308

SCHWARTZER & MCPHERSON LAW FIRM
2850 South lanes Buulcvrml, Suite 1
'r¢l= (702) 2as-7sso - am (102) ssn-nm

\OO¢`\C\U't-PL»JN'-‘

NNNNNNNNNv-‘\-‘o-I»-~o-¢o-¢r-‘v-¢o-¢»-
GO`IO\U'l-l-`hbJNF-*O\D°°\IO\Lll-§L»JN*-‘O

 

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 21 of 42
Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 4 of 15

debtor's payments were from an “untainted” source, the debtor's continuing
operation of a marijuana business, even if the income were segregated, would
require the court, the trustee, and even the debtor (who under chapter 13 retains
property of the estate)19 to violate federal law, which they could not. Because the
debtor had legitimate reasons to be in bankruptey, the court said rather than dismiss
the case the debtor could stop operating the marijuana business; otherwise, the case
would have to be dismissed

In ln re Arenas, 535 B.R. 845 (10th Cir. BAP 2015), a chapter 7 case was
filed by a state-licensed marijuana grower and his wife, whose income also
included lease income from a state licensed marijuana dispensary. The U.S. Trustee
filed a motion to dismiss the case on the basis that the chapter 7 trustee could not
administer the assets-it would be a violation of federal law to which the trustee is
subject. In response the debtors filed a motion to convert the case to a case under
chapter 13 which motion the bankruptcy court denied. The bankruptcy court ruled
that because the debtors' plan would have been funded from an activity illegal
under Federal law-the growing and dispensing of medical marijuana_it was not a
plan “proposed in good faith and not by any means forbidden by law” a
continuation requirement under 11 U.S.C. § 1325(a)(3). Since the debtors could
not confirm a plan without the marijuana income, the debtors could not qualify to
be debtors in a chapter 13 case. The court was also concerned because confirming
the plan would require the Chapter 13 Trustee to violate federal criminal law to
administer the plan payments. The bankruptcy court then granted the U.S. Trustee’s
motion to dismiss. The B.A.P. affirmed both the bankruptcy court's decision to
deny the debtors' motion to convert their case to chapter 13 and to grant the U.S.
Trustee’s motion to dismiss. Id. at 855. See also In re McGz'nnis, 453 B.R. 770
(Bankr. D. Or. 2011) (holding that a chapter 13 plan was unconfirmable because it
relied on a future change to Oregon medical marijuana law and it violated federal
law).

Even if the Debtor was otherwise of “pure mind and heart” when this case
was filed, the very fact that the Amended Plan is based on income derived from the
sale of marijuana can be deemed “bad faith”. In Arenas the B.A.P. affirmed the
bankruptcy court's finding that, notwithstanding that the debtors appeared “to be
sincere and credible” and “their motives in seeking bankruptcy relief were not
improper”, nonetheless, “[i]t is objectively unreasonable for them to seek Chapter
13 relief whether their intentions are kindly or not” and, therefore, the B.A.P.
upheld the bankruptcy court's finding of bad faith. 535 B.R. at 852-53. Accord In
re Jerry L. Johnson, 532 B.R. at 53.

Arm Ventures, LLC, 564 B.R. 77, 84-85 (Bankr. S.D. Fla. 2017) (footnotes omitted).

In re Medpoint Mgt., LLC, 528 B.R. 178 (Bankr. D. Ariz. 2015), reversed in part on other

issues, 2016 WL 3251581 (9th Cir. BAP 2016), the involuntary petition against a company
involved in the (legal under state law) medical marijuana business, was dismissed because the

alleged debtor was engaged in activity illegal under federal law. The holding-the cultivation and

Page 4 of 5

 

Las Vegas, Nevada 89146-5308
'r¢l= (702) zzs-1s90 - Fax: (702) 392-nm

SCHWARTZER & MCPHERSON LAW FIRM
2850 South jones Boulevard, Suite 1

\OW`|O\LALUNo-¢

NN NNNo-l»-dc-dv-o-»u-\o-¢o-¢»-n»-¢

 

 

Case 18-15705-btb Doc 97 ' Entered 02/26/19 14:33:19 Page 22 of 42
Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 5 of 15

sale of marijuana is illegal under federal law and therefore the federal bankruptcy law and the
federal courts are not available to any person engaged in that business.

The Court will not enter an order for relief which would then result in the appointed
chapter 7 trustee necessarily violating federal law (the CSA) in carrying out his or
her duties under the Code. The dual risks of forfeiture of Medpoint's assets and a
trustee's inevitable violation of the CSA in administration of a Medpoint chapter 7
estate constitute cause for this Court to dismiss Petitioning Creditors' involuntary
Petition under section 707(a). The Court grants Medpoint's Motion,

In re Medpoint Mgmt., LLC, 528 B.R. 178, 186 (Bankr. D. Ariz. 2015), reversed in part on other
issues, 2016 WL 3251581 (B.A.P. 9th Cir. June 3, 2016).

This is not a case of a 90 year old debtor who lives in a nursing home who leases a small
portion of a strip mall to a marijuana dispensary such as in In re Olson, 2018 WL 989263, at *6
(B.A.P. 9th Cir. Feb. 5, 2018), where there might be a question whether marijuana assets were
knowingly received or if the voluntary debtor was acting in good faith. This is a case in which the
Alleged Debtor’s income comes from the operation of a Nevada licensed marijuana'business.

CONCLUSION

Based upon the foregoing, the Trustee requests that the Court enter an order dismissing this
involuntary bankruptcy case.

A proposed form of` Order is attached to this Motion as Exhibit “C.”

Dated: November 13, 2018.

/s/Lenard E. Schwartzer

Lenard E. Schwartzer, Esq.
Schwartzer & McPherson Law Firm
2850 S. Jones, Blvd., Suite l

Las Vegas, NV 89146

Tel: (702) 228-7590

Attorneysf)r Howard Misle

 

Page 5 of 5

 

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 23 of 42
Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 6 of 15

EXHIBIT “A”

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 24 of 42
Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 7 of 15

U.S. Department of Justice

Executive Office for United States Trustees

 

 

O_Mce of the Dlrector li'ashingrau. DC 20530
April 26, 2017

Dear Chapter 7 and Chapter 13 Trustees;

Your role in administering bankruptcy estates is indispensable to the effective and lawful
functioning of the entire bankruptcy system. l know that in the past few years, the United States
Trustees have reached out to you to ensure that we are informed about all cases assigned to you
that involve marijuana assets, which are proscribed under federal law and may not be administered
under the Bankruptcy Code.l This directive pertains even in cases in which such assets are not
illegal under state law.

ln recent months, we have noticed an increase in the number of bankruptcy cases involving
marijuana assets, This is to reiterate and emphasize the importance of prompt notification to your
United States Trustee whenever you uncover a marijuana asset in a case assigned to you. Our
goal is to ensure that trustees are not placed in the untenable position of violating federal law by
liquidating, receiving proceeds from, or in any way administering marijuana assets. [n some
cases, trustees move to dismiss or object to a chapter 13 plan continuation on grounds unrelated to
the controlled substance You should continue to file any motions or objections you deem
appropriate. lt is the policy of the United States Trustee Program that United States Trustees shall
move to dismiss or object in all cases involving marijuana assets on grounds that such assets may
not be administered under the Bankruptcy Code even if trustees or other parties object on the same
or different grounds.

1 appreciate your continued and heightened attention to our directive for prompt
notification of all cases involving marijuana assets. l am grateful for all the work you do every
day to uphold the integrity of the bankruptcy system and to satisfy the highest fiduciary standards.
Your accomplishments, while not always heralded, are much appreciated

Sincerely yours,
C_);,`t \3%

Clifford J. White 111
Director

cc: Deputy Director/General Counsel
United States Trustees
Assistant United States Trustees

 

l Cascs involving marijuana assets include cases in which the marijuana assets would leave the
estate through exemption or abandonment

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 25 of 42
Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 8 of 15

EXHIBIT “B”

Case 18-15705-btb ' Doc 97 Entered 02/26/19 14:33:19 Page 26 of 42
Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 9 of 15

Why Marijuana Assets May Not Be Administered in Bankruptcy

Written by:
Cll:)j“ord J. White III
Director, Executive Ojice]?)r U.S. Trustees
Washington, DC

John Sheahan
Trz'al Attorney, Executive Ojj‘z`ce for U.S. Trustees
Washington, DC

Marijuana continues to be regulated by Congress as a dangerous drug, and as
the Supreme Court has recognized, the federal prohibition of marijuana takes
precedence over state laws to the contrary.l The primacy of federal law over state
law is hardly a novel proposition and has been the rule since the ratification of the
Constitution. Thus, whenever a marijuana business files for bankruptcy relief, a
threshold question is whether the debtor can be granted relief consistent with the
Bankruptcy Code and other federal law. If the answer to that question is no, the
United States Trustee Program (USTP), in its role as the watchdog of the
bankruptcy system, will move to dismiss.

Illegal enterprises simply do not come through the doors of the bankruptcy
courthouse seeking help to iiirther their criminal activities. To obtain bankruptcy
relief, some may try to hide the nature of their business or income, but bankruptcy
courts require full financial disclosure and are not a hospitable forum for
continuing a fraudulent or criminal scheme.

Marijuana businesses are a unique and unprecedented exception to this rule
because they often involve companies that openly propose to continue their illegal
activity during and after the bankruptcy. Those cases present a challenge to the
bankruptcy system because they generally involve assets that are illegal even to
possess. In contrast to other types of cases involving illegal businesses, in which
the criminal activity has already terminated and the principal concern of the
bankruptcy court is to resolve competing claims by victims for compensation, a
marijuana bankruptcy case may involve a company that not only is continuing in
its business, but is even seeking the affirmative assistance of the bankruptcy court

 

1 Controlled Substances Act, 21 U.S.C. §§ 801 etseq. (the “CSA”); Gon:ales v. Ralcli, 545 U.S. l, 12 (2005).

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 27 of 42
Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 10 of 15

in order to reorganize its balance sheet and thereby facilitate its violations of the
law going forward.

The USTP’s response to marijuana-related bankruptcy filings is guided by
two straightforward and uncontroversial principles. First, the bankruptcy system
may not be used as an instrument in the ongoing commission of a crime and
reorganization plans that permit or require continued illegal activity may not be
confirmed Second, bankruptcy trustees and other estate fiduciaries should not be
required to administer assets if doing so would cause them to violate federal
criminal law.

The USTP’s policy of seeking dismissal of marijuana bankruptcy cases that
cannot lawfully be administered is not a new one, but rather it is a policy that has
been applied consistently over two presidential administrations and under three
Attorneys General. Nor are these concerns unique to marijuana These same
principles would also guide the USTP’s response in a case involving any other type
of ongoing criminal conduct or administration of illegal property.

Although a recent ABI Joumal article2 takes the USTP to task for its
marijuana enforcement efforts, it is noteworthy that the author fully agrees with the
USTP’s position as to the first of the two principles described above and appears to
agree to a significant extent with the second. As the author concedes, “it hardly
needs explanation that a bankruptcy court should not supervise an ongoing
criminal enterprise regardless of its status under state law.”3 As to the second
principle, “[i]t would obviously violate federal law for the trustee to sell
marijuana.”4

Given these concessions, the author’s disagreement with the USTP’s
position would appear to be limited to a fairly narrow range of cases - those where
administration of the estate would not require the trustee to sell marijuana (but
would require the trustee to administer other marijuana-derived property), or where
the debtor is a “downstream” participant in a marijuana business, such as a lessor
of a building used for a marijuana dispensary.§

Yet under the CSA, there is no distinction between the seller or the grower
of marijuana and the supposedly more “downstream” participants whom the article
proposes to protect: all are in violation of federal criminal law. In particular,

 

1 Steven J. Boyajian, “.lust Say No to Drugs? Creditors Not Getting a Fair Shake When Marijuana-Related Cases
Are Dismissed,” AB[ Journal, September 2017, at 24.

5 ld. at 25.

“ ld.

5 ld. at 74.

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 28 of 42
Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 11 of 15

section 856 of the CSA specifically prohibits knowingly renting, managing, or
using property “for the purpose of manufacturing, distributing, or using any
controlled substance;” section 863 of the CSA makes it a crime to sell or offer for
sale any drug paraphernalia - which is defined to include, among other things,
“equipment, product, or material of any kind which is primarily intended or
designed for use” in manufacturing a controlled substance; and section 855
provides for a fine against a person “who derives profits or proceeds from an
offense [of the CSA].”6 Thus, not only would a trustee who offers marijuana for
sale violate the law but so, too, would a trustee who liquidated the fertilizer or
equipment used to grow marijuana, who collected rent from a marijuana business
tenant, or who sought to collect the profits of a marijuana investment

Although cases involving illicit proceeds of Ponzi schemes and other
criminal activities - seen in such notorious cases as Enron, Dreier LLP, and
Madoff- are administered in bankruptcy, they deal with the aftermath of fraud,
usually after individual wrongdoers had been removed from the business, Such
cases are wholly inapposite analogies to a marijuana case where the illegal activity
is still continuing through the bankruptcy administration process and where
bankruptcy relief may allow the company to expand its violations of law in the
future. Nor do any of those cases involve proposed chapter 11 and 13 plans where
the feasibility of the plan itself is directly premised on the continued receipt of
profits from an illegal enterprise And none of them requires the courts or trustees
to deal with property of the kind described in the CSA, for which mere possession
is a federal crime.

Similarly, although the author cites two decades-old decisions in support of
his claim that “courts have not always shied away from handling marijuana-related
bankruptcies,”7 it is noteworthy that neither of those decisions involved active
marijuana operations or would have required a bankruptcy trustee to administer
any illegal marijuana assets,s Both Chapman and Kurth Ranch involved
bankruptcy cases that were filed after law enforcement had arrested and seized the
assets of marijuana growers. The legal issues raised by the current wave of
marijuana filings were simply not present in those cases - neither case involved an
ongoing violation of law, and in neither case Were there any marijuana assets to be
administered, because all illegal assets had been seized and disposed of prepetition.

Finally, the article suggests that the “ongoing conflict over marijuana
policy” is one that should take place outside the bankruptcy system. The USTP

 

‘ Controlled Substances Act, 21 U.S.C. §§ 801 et seq.
7 ld. at 25.
3 See Dep 't ofRevenue v. Krrrth Ranch, 51 l U.S. 767 (1994); lri re Chapman, 264 B.R. 565 (B.A.P. 2001).

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 29 of 42
Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 12 of 15

agrees. But that does not mean that the USTP or the courts should turn a blind eye
to bankruptcy filings by marijuana businesses Rather than make its own marijuana
policy, the USTP will continue to enforce the legislative judgment of Congress by
preventing the bankruptcy system from being used for purposes that Congress has
determined are illegal.

-_~ _,..;..__,;. _'. ,_'.,_'._,..,.__ ,; .,_ . .r .

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 30 of 42
Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 13 of 15

EXHIBIT “C”

Las Vegas, Nevada 89146-5308

SCHWARTZER & MCPHERSON LAW FIRM
2850 South lone Bculevanl, Suite 1
’r¢i: (702) 228-7590 - Fax= (102) 892-0122

\OO°`!O\LII-PL)JN»-¢

o-o\-o¢-a»-o-»¢-»-e»-oi-
°°`lO\Lh-PU-!N»-ao

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 31 of 42
Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 14 of 15

Lenard E. Schwartzer, Esq., NV Bar No. 399
Schwartzer & McPherson Law Firm

2850 South Jones Blvd., Suite l

Las Vegas NV 89146-5308

Telephone: (702) 228-7590

Facsimile: (702) 892-0122

E-Mail: bkfilings@s-mlaw.com
Attorneys for Howard Misle

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re: Case No. BK-S-lS-15705-leb
HOWARD MISLE, Chapter 11 (Involuntary)

Alleged Debtor_ ORDER GRANTING MOTION FOR
DISMISSAL OF INVOLUNTARY CASE

Hearing Date: December 17, 2018
7 Hearing Time: 1:30 p.m.

 

NMNNNNNNN*-‘
Oo\lC\U\-th'-*Q\O

 

The Alleged Debtor’s Motion for Dismissal of Involuntary Case [ECF A, having come
before this Court after service on all the petitioning creditors; Howard Misle (the “Alleged
Debtor”), being represented by Lenard E. Schwartzer, Esq. of the Schwartzer & McPherson Law
Firm and other appearances having been made on the records; the Court having reviewed the
Motion and any oppositions and having made its findings of fact and conclusions of law on the
record pursuant to Bankruptcy Rule 7052 and F.R.Civ.P. Rule 52, it is
// /

/ //
/ //

Page l of 2

 

SCHWARTZER & McPHERsoN LAW FIRM

Las Vegas, Nevada 89146-5308

2850 South jones Boulevarrl, Suite 1
'r¢t= (702) 228-1590 ~ ram (702) 892-0122

\DOQ\}O\UI-ldb)l\)»-

NNNNNNNNN»-*»-*»-‘>-‘--\»-¢»-‘v-¢»-v-*
oo`lC\Lll~PL»JN*-‘O\OGQ\!C`U¥¢~UM’-'C

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 32 of 42
Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 15 of 15

ORDERED that the involuntary petition be, and hereby is, dismissed,

Prepared by:

/s/Lenard E. Schwartzer

Lenard E. Schwartzer, Esq.
Schwartzer & McPherson Law Firm
2850 S. Jones, Blvd., Suite l

Las Vegas, NV 89146

Tel: (702) 228-7590

Counseljbr Howard Misle

 

 

Page 2 of 2

 

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 33 of 42

EXH|B|T ”2”

~» ~~~-;~'~<-.~."‘i-,~:--_+Tz-ru:,-.--'~:-‘-`~.'=-'~'»_-»,».;-. »-» 4~

\DOO‘-~.IO"\Lh-P~WN'-*

Ni\JE\-)NNNNNI\)*_"-*»-"-‘i-»-»->-r-»-
OO-~JO\Ul-LWN>~‘CJ\DOO*~JO'\U\-I>UJN*-‘C

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 34 of 42
Case 18-15705-btb Doc 57 Entered 01/02/19 11:22:57 Page 1 of 6

 

Honorable Bruce T. Beesley
United States Bankruptcy Judge

 

Entered on Docket
January 02, 2019

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

=i=***=i¢=i=

In re: ) Case No.: lS-l§?OS-btb
)
HOWARD MISLE, ) Chapter 7 Involuntary
)
Alleged Debtor. )

)
) Date: December 17, 2018

) Time: 1:30 p.m.

 

 

 

ORDER DENYING MOTION FOR DISMISSAL OF INVOLUNTARY CASEl
On September 24, 2018, an involuntary chapter 7 petition was filed against Howard

Misle (“Alleged Debtor”). (ECF No. l), On November 2, 2018, the Alleged Debtor was served
with the summons (ECF No. 30). On November 14, 2018, the Alleged Debtor filed a Motion
for Dismissal of Involuntary Case (ECF No. 31) (“Motion to Dismiss”) seeking dismissal of this
involuntary chapter 7 under Section 707(a) because of his involvement in marijuana-related
businesses which are illegal under federal law but presumably legal under Nevada law.2 The
court heard the matter on December 17, 2018, and, at the insistence of the Alleged Debtor’s

counsel, writes this Order to further clarify its decision at the conclusion of the hearing to deny

 

1 All references to “ECF No.” are to the numbers assigned to the documents filed in this
bankruptcy case as they appear on the bankruptcy docket maintained by the Clerk of Court. All
references to “Section” shall be to provisions of the Bankruptcy Code, l l U.S.C. §§ 101-1532,
unless otherwise indicated

2 Recreational marijuana is legal under Nevada law, though the court makes no finding of
fact or conclusion of law regarding the legality of Debtors’ marijuana-related business interests

 

\OOO\IO\Ul-I>~WN'-‘

NNNN[\.)NNNNr-»-»-\)-i»-»-i)-¢i-~i_»»-¢
OO\]G\L!IAUJNi-*C\DOO\]O\LA-PUJNd-‘O

 

 

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 35 of 42
Case 18-15705-btb Doc 57 Entered 01/02/19 11:22:57 Page 2 of 6

the Motion to Dismiss. In reaching this conclusion, the court has reviewed and considered all
pleadings and exhibits filed in support of and against the Motion to Dismiss. (ECF Nos. 31-32,
37-3 9, 41, 44, 52-53).3 The court has also reviewed and considered all legal authority cited in
the pleadings and uncovered during the court’s independent research into this novel issue. See
Olson v. Van Meter gIn re Olson), 2018 WL 989263, at *5 (B.A.P. 9th Cir. Feb. 5, 2018) (“The
case law addressing facts such as those presented here is sparse, and there is no controlling
authority in the Ninth Circuit.”).4

Section 707(a) states that “[t]he court may dismiss a case under this chapter only after
notice and a hearing and only for cause . . ..” The Alleged Debtor contends that “cause” exists
because his only source of income comes li'om Abram Texas Managemcnt, LLC which
manages marijuana grow facilities in Nye County, Nevada.” (ECF No. 53, il 2). He also submits
that he “own[s] a beneficial interest in a twenty-five percent (25%) membership interest in and l
am the manager of a company which owns a license to cultivate marijuana in Nye County,

Nevada.” (ECF No. 53, 11 4).5 The Alleged Debtor therefore contends that “cause” exists under

 

3 On December 5, 2018, the petitioning creditors filed a motion seeking to strike the
Alleged Debtor’s initial declaration and the exhibits attached to the Motion to Dismiss. (ECF
No. 47). However, this motion was noticed for hearing on January 3, 2019, and at the December
17 hearing, the petitioning creditors did not address the motion to strike or otherwise ask the
court to strike any of the Alleged Debtor’s exhibits or declarations F or all these reasons, and in
light of this Order, the court deems the motion to strike as moot and hereby vacates the January
3, 2019, hearing on the same. For the avoidance of doubt, the court has reviewed and considered
the materials the petitioning creditors sought to strike.

4 On December 3, 2018, however, the Ninth Circuit Court of Appeals heard oral
argument in Garvin v. Cook Investments NW. SPNWY. LLC, Case No. 18-35119, involving the
U.S. Trustee’s appeal of a continued plan which, although funded by non-marijuana income,
involved a debtor who previously rejected a lease with a marijuana-related business entity. See

Garvin v. Cook Investments NW, SPNWY, LLC (In re Cook Investments NW, SPNWY, LLC),
2018 WL 1470848 (W.D. Wash. March 26, 2018). The Ninth Circuit has not yet issued a ruling.

 

5 The Alleged Debtor’s 50% interest in Cornerstone Nevada, LLC, a non-marijuana
related entity that his counsel described as having substantial assets, was also discussed at the
hearing Petitioning creditors also directed the court’s attention during the hearing to portions of
the Alleged Debtor’s deposition transcript in which he testified as to his sale of`, and potential
interest in, other substantial non-marijuana related assets only a few years prior to the filing of
this involuntary chapter 7.

2

 

~ooo\io\ui.t>o.)r\>._.

NNNNNNNNN»-\»-)-»-)-\>-»-»-»»_ip_-
OO~JO\'Ji-ldb-\N>-*C&DOC`)C\V\AWN\-‘O

 

 

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 36 of 42
Case 18-15705-btb Doc 57 Entered 01/02/19 11:22:57 Page 3 of 6

Section 707(a) because, in pertinent part, a chapter 7 trustee will not be able to administer his
non-exempt marijuana assets. The Alleged Debtor further argues that if the case is converted to
chapter 11, he will not be able to confirm a plan funded by his marijuana-related income,

ln support of his position, the Alleged Debtor relies on a letter (“UST Letter”) and a
memo (“UST Memo”) from the Executive Office for United States Trustees attached as exhibits
to his Motion to Dismiss. (ECF No. 31, Exhs. A-B). Yet, as counsel conceded at the hearing,
the U.S. Trustee’s position is not statutory authority or otherwise binding on this court, which is
the entity tasked with the responsibility of interpreting these difficult issues. And although the
court finds the UST Letter and the UST Memo to be persuasive, it does not interpret either as
suggesting the imposition of a per se rule mandating dismissal of all bankruptcy cases in which
marijuana assets may be involved.6

Specifically, the UST Letter states that “[o]ur goal is to ensure that trustees are not placed
in the untenable position of violating federal law by liquidating, receiving proceeds from, or in
any way administering marijuana assets.” The UST Memo similarly states that “bankruptcy
trustees and other estate fiduciaries should not be required to administer assets if doing so would
cause them to violate federal criminal law.” The court agrees with these statements, but this
agreement does not signal the automatic death knell of all cases in which marijuana is involved.7
See In re Olson, 2018 WL 989263, at *7 (“Although debtors connected to marijuana distribution

cannot expect to violate federal law in their bankruptcy case, the presence of marijuana near the

 

6 Indeed, such a per se rule would be difficult to apply in practice. As previously noted,
recreational marijuana is legal in Nevada, and trustees in this district have presumably
administered cases in which individual debtors possessed and/or used marijuana during the
bankruptcy case. In such circumstances, is the court required to dismiss every individual
bankruptcy case upon the debtor’s admission that he or she possesses and/or uses marijuana for
personal use? That is the natural progression of the Alleged Debtor’s proposed per se rule and
would only serve to invite abuse by opportunistic debtors who could simply-use this mandatory
“get out of bankruptcy” card at any time they see fit.

7 Indeed, the United States Bankruptcy Appellate Panel of the Ninth Circuit previously
reversed this court because they, in essence, found that the court applied a per se rule under
analogous circumstances, instead of making detailed findings of fact and conclusions of law. See
Olson v. Van Meter (In re Olsonl, 2018 WL 989263 (B.A.P. 9th Cir. Feb. 5, 2018).

3

 

\OOO`~`|O’\U'l-PWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 37 of 42
Case 18-15705-btb Doc 57 Entered 01/02/19 11:22:57 Page 4 of 6

case should not cause mandatory dismissal.”) (Tighe, J., concurring); Arenas v. U.S. Trustee (In
re Arenas [, 535 B.R. 845, 852 (B.A.P. 10th Cir. 2015) (in a case cited by the Alleged Debtor, the
court rejected the debtor-appellant’s argument that the bankruptcy court applied a per se rule in
denying confirmation of a chapter 13 plan in which the debtors leased space to marijuana-related
businesses).

Indeed, although not discussed at the hearing, the court’s independent research reflects
that marijuana-related assets are arguably excluded from property of the estate, thereby
potentially eliminating the concerns expressed in the UST Letter and the UST Memo.
Specifically, “[c]riminal forfeiture operates in personam against a defendant to divest him of his
title to proceeds from his unlawful activity as a consequence of his criminal conviction.” U.S_.v
Lazarenko, 476 F.3d 642, 647 (9th Cir. 2007) (emphasis in original).8 Under 21 U.S.C. §
853(c)9, title to property subject to criminal forfeiture “vests in the United States upon the
commission of the act giving rise to forfeiture under this section.” Consequently, at the time a
debtor with marijuana-related income or assets files bankruptcy, such assets are arguably
automatically excluded from property of the estate under 21 U.S.C. § 853(0). See U.S. v. French,
822 F. Supp. 2d 615, 619 (E.D. Va. 2011) (“[B]y operation of the ‘relation back’ doctrine [and
21 U.S.C. § 853(c)], French’s forfeited property vested in the United States at the time of his
criminal acts, i.e. in 2005-six years prior to the creation of the bankruptcy estate, Upon her
appointment, the Trustee merely stands in the shoes of the debtor as a bona fide purchaser.
Because French lacked an ownership interest in the forfeited property at the creation of his

bankruptcy estate, the Trustee also lacks an ownership interest and thus, lacks standing to

 

8 “Criminal forfeiture actions are excepted from the automatic stay under the plain
language of § 362(b)(1) which specifically excepts criminal proceedings ‘against the debtor.”’
State of Ariz. v. Rodriguez jIn re Rodriggez[, 2008 WL 8448043, at *3 (B.A.P. 9th Cir. July 10,
2008).

9 This section is part of the Controlled Substances Act discussed in the cases cited by the
parties that makes it a crime to, in pertinent part, participate in the growth or sale of marijuana

4

 

\DOO\]G\UI-PWN'-*

NNNNNNNNN»-¢)-\»-\t-¢»-»-r-sr-¢i-¢»-
OO\]O\WLWN’-‘O\OOO\]O\Lh-D~WN*-‘O

 

 

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 38 of 42
Case 18-15705-btb Doc 57 Entered 01/02/19 11:22:57 Page 5 016

challenge the forfeiture order.”).lo

Additionally, the only case cited by the parties or otherwise found by the court involving
the dismissal of an involuntary chapter 7 is distinguishable, in pertinent part, because the U.S.
Trustee participated in the dismissal hearing before that court and “was not convinced that [the
alleged debtor] had any legal, non-marijuana assets that a trustee could lawfully administer.” I_n
re Medpoint Mgmt.,M, 528 B.R. 178, 184 (Bankr. D. Ariz. 2015), vacated in part on other
grounds, Medpoint Mgmt LLC v. Jensen (In re Medpoint Mgmt., LLC, 2016 WL 3251581
(B.A.P. 9th Cir. June 3, 2016). In this case, the Alleged Debtor concedes that he has a 50%
interest in a non-marijuana entity that holds substantial assets,l' his deposition testimony reflects
his potential interest in other substantial non-marijuana assets only years prior to the filing of this
involuntary petition, and the court has not had the benefit of the U.S. Trustee’s position in this
case, Accordingly, it is premature for this court and the Alleged Debtor to presume the U.S.
Trustee will seek dismissal under the UST Letter, the UST Memo, or the caselaw before the U.S.
Trustee has even made an appearance See In re Rent-Rite Super Kegs. West Ltd., 484 B.R. 799,
810-811 (Bankr. D. Colo. 2012) (although the court found cause to dismiss or convert a
voluntary chapter ll under Section 1112, the court scheduled a further hearing to discuss, in
pertinent part, whether sufficient non-marijuana assets could be distributed in a chapter 7 if the
court converted the case).

Counsel for the Alleged Debtor further argued at the hearing that the Alleged Debtor will
not be able to confirm a chapter 11 plan funded by his marijuana-related incomel In this respect,

the UST Memo states that “the bankruptcy system may not be used as an instrument in the

 

l° The court is not making a conclusion of law that such is the case but is merely pointing
out that the issue is not as clear cut as the Alleged Debtor would have the court believe, thereby
further undercutting the imposition of a per se rule.

ll The Alleged Debtor’s counsel argued at the hearing that this asset will likely provide
no benefit to creditors because it is managed by the Alleged Debtor’s ex-wife, who may never
make a distribution to the Alleged Debtor. See In re McKay, 2013 WL 66263 (Bankr. D. Idaho
Jan 4, 2013) (“[A]rguments and statements of counsel are not evidence.”) (quotations and
citations omitted). The Alleged Debtor did not support this argument With a declaration made
under penalty of perjury, and the Alleged Debtor has not yet been subjected to a Section 341
meeting to fully vet this representation

5

 

\DOO`]O\'Jt-l>b~)l\)o-o

NNNNNNNNN»-‘»-»)-¢i-Ii_i-»_-»_t,_t._.
OC\lO\U\-LK.»JNF-‘O\OOO-JO\U\AUJN'-‘C>

 

 

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 39 of 42
Case 18-15705-btb Doc 57 Entered 01/02/19 11:22:57 Page 6 of 6

ongoing commission of a crime and reorganization plans that permit or require continued illegal
activity may not be contirmed.” Again, the court agrees with this statement but again does not
believe that such agreement requires a mandatory death knell of all cases involving marijuana

assets. See In re Arm Ventures LLC 564 B.R. 77 (Bankr. S.D. Fla. 2017) (denying

 

confirmation of a proposed chapter ll plan funded with marijuana-related income but giving the

debtor the opportunity to propose a plan funded with non-marijuana income); In re McGinnis

 

453 B.R. 770 (Bankr. D. Or. 2011) (same in the context of a chapter 13). Additionally, accepting
the Alleged Debtor’s argument would require this court to give an impermissible advisory
opinion that assumes the court will convert the case to chapter l l for an Alleged Debtor who
adamantly contends that he will not be able to conform a plan, and presumably has no desire to

do so. See Marrama v. Citizens Bank of Mass. 549 U.S. 365 (2007).

 

F or all these reasons,

IT IS THEREFORE ORDERED that the Alleged Debtor’s Motion to Dismiss is
denied. The Alleged Debtor shall file his answer to the involuntary petition within fourteen (14)
calendar days after entry of this order, absent which the court will enter an order for relief
pursuant to Section 303 (h).

IT IS SO ORDERED.

Copies sent to all parties via CM/ECF ELECTRONIC FILING.
# # #

 

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 40 of 42

EXH|B|T ”3"

SCHWARTZER & MCPHERSON LAW FIRM

2850 South ]ones Boulevatd, Suite 1

Las Vegas, Nevada 89146-5308
Tel: (702) m-7S90 - Fax: (702) 892-0122

\ooo\io\u\.l>wro._.

NN[\)NNNNNN»-a)-¢\-‘»-a»-l»-¢v-o»-oo-\»-
OO\lO\Ul-Id~b-)N*-‘O\DOO\]O\LAPU)N'-‘O

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 41 of 42

 

Case 18-15705-btb Doc 63 Entered 01/15/19 13:26:01 Page 1 of 2

Lenard E. Schwartzer, Esq.
Nevada Bar No. 0399

 

 

Schwartzer & McPherson Law Firm
2850 S. Jones Blvd., Suite 1
Las Vegas, NV 89146
Telephone: (702) 228-7590
,| Facsil_nile; (7_02) 892-0122
E-mall: bkt'lllngs@s-mlaw.com
Attorneysfor Alleged Debtor
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
In re: Case No. 18-15705-btb
HOWARD MISLE Involuntary Chapter 7
Alleged Debtor. ANSWER
Howard Misle answers the Involuntary Petition and alleges:
1. Chapter of the Bankruptcy Code; Admit
2. Debtor’s Name: Admit
3. Other names: No allegation made
4. Social Security Number: No allegation made
5. Employer: No allegation made
6. Address: Admit as mailing address
7. Type of Business: Admit
8. Type of Debt: Admit
9. Other bankruptcy cases: Admit
10. Venue: Admit
l l. Allegations: Deny
12. Transfers of Claims: Admit
13, Petitioner’s claims: Admit
/ / /
/ / /

Answer to Involuntary Petition

 

SCHWARTZER & MCPHERSON LAW FIRM

2850 South ]ones Boulevmd, Suite 1

Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 ' Fax: (702) 899'0122

\DOO\IO\U’l-I>L»JN»-¢

NNNNNNNNN»-»-»-»-\p-¢»_.,_-,_r,_.,_.
OONO\Lh-bb-)N'-'O\DOO\IO\U\-PWNF-‘O

Case 18-15705-btb Doc 97 Entered 02/26/19 14:33:19 Page 42 of 42
Case 18-15705-btb Doc 63 Entered 01/15/19 13:26:01 Page 2 of 2

Aftirmative Defenses:
" Debtor is not eligible for relief under the Bankruptcy Code because a substantial amount of
his assets and income are based on Nevada-licenses medical marijuana business.
Relief Requested:
Alleged Debtor requests this Court to dismiss the lnvoluntary Petition.

DATED: January 16, 2019
/s/ Howard Misle
Howard Misle

Prepared by:

/_s/ Lenard E. Schwartzer

Lenard E. Schwartzer, Esq.

SCHWARTZER & MCPHERSON LAW FIRM
2850 S. Jones Blvd., Suite l

Las Vegas, NV 89146

Las Vegas, Nevada 89101

Counsel for Alleged Debtor

Answer to Involuntary Petition

 

 

